Title: To James Madison from William Jones, 13 October 1813
From: Jones, William
To: Madison, James


Dear SirNavy Department Octor. 13. 1813
The letter & Postscript which you saw published in the National Intelligencer giving an acct of the tremendous Battle between Chauncey & Yeo was from Gen. Wilkinson whose imagination had converted a running fight into a close action dismasting boarding &c. Indeed there is nothing so deceptive as nautical appearance to those not familiar with such scenes. Yeo’s constant object has been to divert Chauncey’s attention from cooperating with our army had provoked him to another chase in which he hoped to draw him down again to the other end of the Lake and thus spin out the turn and protract the concentration of our army whose contemplated movement is in all probability apprised of.
Chauncey however very prudently abandoned the pursuit and returned to convoy the army from Niagara to Sacketts Harbour.
I have nothing from Chauncey since his letter of the 25th which was published.
He will beat Yeo decisively whenever he can get hold of him which however Yeo will avoid if possible. Mr Eckford the Builder who built the Madison, Pike and Sylph, was with me yesterday. He is very intillegent. He did not leave Sacketts Harbour until it was ascertained by an actual view of the enemys navy yard at Kingston by one of Chaunceys Officers with a flag that there was only a Keel laid—very few carpenters at work and very little timber in the yard and no possibility of any additional force to Yeos squadron this season.
I have suspended the filling of the Commissions for Collectors of the taxes in Massachusetts until farther orders from yourself. Mr Homans says that the only good & proper man on the list is James Irish junr Parker, very exceptionable—Dalton, he does not know, Hendrick W. Gordon not long since a Federalist and unfit & Jesse Putnam all things to all men. Mr Cutts however will be able to give you information.
Tomorrow I will forward to you some recommendations addressed to Mr Homans.
The Argus as you will have seen is captured and poor Allen one of the best officers in the service killed. The excessive ardour & prowess of our officers will not be restrained until we sustain a few losses.
The Pelican was vastly superior to the Argus and the latter could have avoided her with great ease. I had placed him in a field where the harvest was truly great. He had destroyed in the course to 2 or 3 Weeks 600,000 £ Sterlings worth of the enemys trade and from his superior Sailing would have made great havock and produced a most sensible effect being immediately on the coast of England & Ireland.
He had behaved very well having destroyed 20 out of 21 Vessels. I have an official acct of the action. I am very sincerely and respectfully your Obedt Servt
W Jones
